DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive.
The claimed reduction of energy peaks is performed in the context of inaccurate temperature measurements as described in the Applicant’s Specification.  The cited portion of Halperin is similarly directed to inaccurate temperature measurements and its effects on monitoring a patient ([0482]: “may produce false temperature change readings”).  Therefore, while Halperin may not explicitly frame the idea in terms of reducing energy peaks, the common goal of compensating for an inaccurate temperature reading is pursued by Halperin and one having ordinary skill in the art would have found it obvious to correct for situations where the temperature readings do not accurately capture the temperature of the patient.
Concerning the 112f interpretation that has been applied to claim 1, the Applicant’s arguments are persuasive and the 112f interpretation has been removed.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Heinrich (US 2014/0046184, of record) in view of Halperin (US 2013/0267791, of record).
Regarding claims 1 and 11, Heinrich discloses a method and system for determining an occurrence of a sleep behavior or disorder ([0023]: “sleep disorder diagnosis/screening”), the method comprising: receiving from a radiation capture component of an electronic device, a first signal corresponding to a sequence of radiation reflected form a subject ([0026]: “light detecting camera”; [0027]: “pattern of infrared light onto a patient”; [0035]: “breathing wave”, Fig. 3); determining a heart rate of the subject based on the detected signal ([0034]: “heart rate”); determining an occurrence of a sleep behavior or disorder based on the heart rate ([0037], [0038]; providing diagnosis of one or more sleep disorders”; “Fig. 2 shows that the data is used to “determine diagnosis 207”); in response to the occurrence of the sleep behavior or disorder, causing a notice about the occurrence of the sleep behavior or disorder to be provided ([0051]: “determination of operation 207 may be output to a patient and/or doctor”).  Heinrich does not explicitly disclose filtering the signal by reducing at least one energy peak of the reflected sequence of radiation.  However, Halperin teaches filtering out temperature signals that are not meaningful to conditions being detected ([0482], [0483]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the filtering of Halperin to the signals captured by Heinrich’s subject monitoring system, as to provide appropriate filtering of non-relevant systems.
Regarding claims 2, 12, and 14, Heinrich does not explicitly disclose receiving, from a sensor, information about a temperature in vicinity of the subject.  However, Halperin teaches filtering out temperature signals obtained from a temperature sensor that are not meaningful to conditions being detected ([0482], [0483]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the filtering of Halperin to the signals captured by Heinrich’s subject monitoring system, as to provide appropriate filtering of non-relevant systems.
Regarding claims 3 and 13, Heinrich does not explicitly disclose that the first signal is filtered based on the temperature.  However, Halperin teaches filtering out temperature signals obtained from a temperature sensor that are not meaningful to conditions being detected ([0482], [0483]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the filtering of Halperin to the signals captured by Heinrich’s subject monitoring system, as to provide appropriate filtering of non-relevant systems.
Regarding claims 4 and 15, Heinrich discloses that the notice is provided to a mobile device of a user separate from the subject ([0051]: “transmitted to a computer at doctor’s office or other remote device”).
Regarding claim 5, Heinrich discloses that the user is an adult ([0051]: “doctor” is an adult) but does not explicitly disclose that the subject is juvenile.  However, one having ordinary skill in the art would have found it obvious that a juvenile may be the subject under investigation by the claimed method and system, so that people of all ages may benefit.
Regarding claims 6 and 16, Heinrich discloses providing an alert to a healthcare provider ([0051]: “doctor” is a healthcare provider).
Regarding claims 7 and 17, Heinrich discloses that the notice is provided via the electronic device ([0051]: “display”).
Regarding claims 10 and 20, Heinrich discloses that the notice is provided to a home monitoring hub ([0051]: the “display” is connected to a monitoring hub that is home where it is stationed).

Claim(s) 8, 9, 18, and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Heinrich (US 2014/0046184, of record) in view of Halperin (US 2013/0267791, of record), as applied to claims 1 and 11, in view of Heneghan (US 2010/0152543, of record).
Regarding claims 8, 9, 18, and 19, neither Heinrich nor Halperin explicitly disclose determining a sleep stage of the subject based upon the first signal; and storing a record of the first signal and the determined sleep behavior or disorder in a sleep profile of the subject; and storing a record of the heart rate and/or the second signal in the sleep profile.  However, Heneghan teaches storing subject movement signals at an identified sleep stage ([0061]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the storing of Heneghan to the sleep monitoring of Heinrich and Halperin, as to provide storage of useful information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner, Art Unit 3793